TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00175-CV



                                        L. A. R., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. 14-1102, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               This is a parental termination case in which appointed counsel filed an Anders brief

asserting that there are no arguable grounds for reversal. See Anders v. California, 386 U.S. 738,

743-44 (1967). After receiving two extensions of time to file his pro se brief, appellant L.A.R.

has filed a third motion, asking for an additional sixty days to file the brief. We grant the motion,

but only in part, and extend appellant’s filing deadline to August 9, 2016. No further extensions

will be granted. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for final disposition of

termination case).

               It is ordered on July 20, 2016.



Before Justices Puryear, Goodwin, and Field